IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 103 MM 2021
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
SEAN C. CRAWFORD,                            :
                                             :
                    Petitioner               :

                                     ORDER


PER CURIAM

      AND NOW, this 2nd day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED.